DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's election without traverse of Species A2, Species B1 and Species C1 in the reply filed on 03/18/2021 is acknowledged. Claim(s) 1-25 is/are pending, with claim(s) 5-6, 14-16 and 20 being withdrawn from consideration for being drawn to a non-elected invention and/or species. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-4, 7-13, 17-19 and 21-25 is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, claims 23-25 and claims dependent thereon, the examiner first notes claims, including original claims, may fail to satisfy the written description requirement when the invention is claimed and described in functional language (whether or not the functional claim language invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph) but the specification does not sufficiently identify how the invention achieves the claimed function. For computer-implemented limitations, if the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. See MPEP 2161.01(I). 
The claimed subject matter is broader than the subject matter sufficiently disclosed. All combining coefficient and/or integrated combining coefficient calculations disclosed by Applicant require determining at least two stable intervals and calculating the statistical variable value of each feature in each stable interval (see Figure 7 and corresponding description thereof). Applicant fails to sufficiently disclose a feature combiner configured to calculate an integrated combining coefficient that is used to combine the first feature and the second feature based on the statistical variable value of the first feature and the statistical variable value of the second feature in a single stable interval. 
Additionally, at least the independent claims do not limit the first feature and second feature to distinct features (e.g., a first feature indicating a cardiac output and a second feature indicating a total peripheral vascular resistance), but rather encompasses extracting the same feature at different points in time (e.g., extracting a feature indicating a cardiac output during a first time interval (first feature) and extracting that same feature during a second, later time interval (second 
Lastly, the only bio-signal disclosed with any particularly is a PPG signal, with Applicant disclosing which combination of features from said signal may be combined (i.e., indicative of CO and TPVR) and for what purpose (i.e., for estimating blood pressure). While Applicant provides a general statement that other bio-signals can be used, Applicant fails to disclose an algorithm for combining other features from other bio-signals and/or to what end. With respect to claim 24 specifically, Applicant fails to disclose an algorithm for combining any two features from any bio-signal in order to estimate blood pressure.

The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-4, 7-13, 17-19 and 21-25 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, claim 23, claim 24 and claims dependent thereon, the limitation "a statistical variable calculator configured to calculate a statistical variable value of a first feature and a statistical variable value of a second feature for each of the at least one stable interval based on the first and second feature values extracted from the at least one stable interval; and a feature combiner configured to calculate a[n] integrated combining coefficient that is used to combine the e.g., average) of combining coefficients calculated for a plurality of stable intervals (e.g., Fig. 7B; ¶¶ [0092]-[0096]).
Regarding claim 25, similar to claims 1, 23 and 24 discussed above, the limitation "a statistical variable calculator configured to calculate a statistical variable value of a first feature and a statistical variable value of a second feature for each of the at least one stable interval based on the first and second feature values extracted from the at least one stable interval; and a feature combiner configured to calculate a combining coefficient of the first feature based on the statistical variable value of the first feature, calculate a combining coefficient of the second feature based on the statistical variable value of the second feature, and combine the first feature and the second feature based on the combining coefficients of the first feature and the second feature" is indefinite. Specifically, Applicant discloses a "combining coefficient" for each feature is calculated based on feature values extracted from two stable intervals (e.g., ¶ [0113] of specification as filed).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-4, 7-13, 17-19 and 21-25 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
etc.). That is, other than the apparatus claims reciting processor is configured to perform the steps, nothing in the claim element precludes the steps from practically being performed in the mind. For example, the "extracting" step encompasses a user manually and/or mentally identifying features, such as those recited in dependent claims 3 and 4, on a displayed/output bio-signal, such as those recited in dependent claim 2. Similarly, identifying a stable interval in said bio-signal can be performed mentally/manually by visual observation of a signal or relatively simple evaluation of the bio-signal or features extracted therefrom over a period of time (a mentally/manually calculated mean, variance, etc.). Calculating statistical variable values and combining coefficients and/or integrated coefficients; combining the features using the combining coefficients and estimating a blood pressure using a known relationship between BP and the combined feature similarly encompasses straight-forward mathematical calculations (e.g., calculating a mean, variation, correlation; adding or multiplying numerical values; etc.) based on the observed/extracted values to derive a numerical value capable of being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the 
The singular method claim recites no additional elements, and is capable of being performed entirely in the mind, as noted above. With respect to the apparatus claims, th judicial exception is not integrated into a practical application. In particular, these claims only recite one additional element, i.e., using a processor and/or controller to perform the above noted steps. The processor is recited at a high-level of generality, i.e., as a generic processor performing a generic computer function of straight-forward mathematical calculations, such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor/controller to perform the mental process steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, the pending claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 25 is/are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by WO 2016/138965 A1 (reference made to US equivalent, US 2017/0360314 A1, Proenca).
Regarding claim 25, Proenca teaches/suggests an adaptive bio-signal feature combining apparatus comprising:
a stable interval determiner configured to determine at least one stable interval in the bio-signal (¶ [0042] selecting a plurality of pulses with measurement artifacts removed);
a feature extractor configured to extract first feature values and second feature values from a bio-signal of an object (¶¶ [0045]-[0046] determining at least one TRF feature and at least one NAF feature from a received pulse signal); 
a statistical variable calculator configured to calculate a statistical variable value of a first feature and a statistical variable value of a second feature for each of the at least one stable interval based on the first and second feature values extracted from the at least one stable interval (¶ [0049] average of M pulses); and
a feature combiner configured to calculate a combining coefficient of the first feature based on the statistical variable value of the first feature, calculate a combining coefficient of the second 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached on Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 






/Meredith Weare/Primary Examiner, Art Unit 3791